Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Mis-numbered claims 20-29 should be renumbered as claims 19-28. It appears that claim 19 was inadvertently omitted.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-18 and 20-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paik et al (US 8,475,231) in view Zuniga et al (US 2010/0240287).
Regarding claim 15:	Paik et al teaches a carrier head membrane. Paik further teaches a CMP (carrier head 100) with a base assembly 104, a retaining ring 200, and flexible membrane 300/500. See col. 4 lines 34-43 teaches the flexible membrane includes a mounting portion 510 with a substrate mounting surface 512, an annular outer portion 520, three annular flaps 516 are recited in col. 6 line 55.
 the first annular flap is joined to the main portion at a radial position between 75% and 95% of R.
The prior art of Zuniga et al teaches a carrier head 100, with flexible membrane 120/500, main portion 510 having a substrate mounting surface 512/142 the radius R has a radius see [0075] – [0080] of Zuniga et al. See the first flap 124a of Zuniga et al combined inner surface of the main feature 140. The dimensions of the flap can be optimized without undue routine experimentation as the dimensions are a matter of design choice for one of ordinary skill in the art at the time of the claimed invention barring a showing of criticality. The volume between the flaps and the flexible membrane create the pressurization chamber and the size of these would be optimized to ensure that ample pressure is provided to the substrate so that it can be amply supported during the harsh chemical and mechanism CMP process. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to optimize the dimensions of the flap to ensure the substrate is amply supported during CMP.

Regarding claim 16:	The prior art of Paik fails to teach the substrate mounting surface has a diameter of about 150mm. See [0011] of Zuniga et al where it is stated that the inner surface includes an first region adjacent the lower surface with a smaller inner diameter than a second region of the inner surface adjacent and above the first. The dimensions of the substrate mounting surface can be optimized via routine experimentation as the dimensions are a matter of design choice for one of ordinary skill in the art at the time of the claimed invention barring a showing of criticality.  Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to optimize the dimensions of the substrate mounting surface.

 the first annular flap is joined to the main portion about 10 mm from the outer edge of the main portion. See col. 5 lines 10-34 where the mating of the first flap and the main portion is stated as being in a range of 5-50%. According to Paik et al the location of joining is a matter of design choice and can be determined with routine experimentation. The dimensions of the flap can be optimized without undue routine experimentation as the dimensions are a matter of design choice for one of ordinary skill in the art at the time of the claimed invention barring a showing of criticality. The volume between the flaps and the flexible membrane create the pressurization chamber and the size of these would be optimized to ensure that ample pressure is provided to the substrate so that it can be amply supported during the harsh chemical and mechanism CMP process. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to optimize the dimensions of the flap to ensure the substrate is amply supported during CMP.

Regarding claim 18:	The prior art of Paik fails to teach the first annular flap is joined to the main portion at a radial position between 85% and 90% of R. The dimensions of the flap can be optimized without undue routine experimentation as the dimensions are a matter of design choice for one of ordinary skill in the art at the time of the claimed invention barring a showing of criticality. The volume between the flaps and the flexible membrane create the pressurization chamber and the size of these would be optimized to ensure that ample pressure is provided to the substrate so that it can be amply supported during the harsh chemical and mechanism CMP process. Thus, it would have been obvious for one of ordinary skill in the art at the time of 
Regarding claim 20:	The carrier head of claim 15, wherein the first annular flap includes a horizontally extending section and a vertically extending section connecting the laterally extending section to the main portion.  See Figs. 1 and 6 of Paik et al.

Regarding claim 21: The carrier head of claim 20, comprising a notch (580/590) at a junction between the horizontally extending section and the vertically extending section.  See col. 7 lines 1-8 and see Figs. 1 and 6 of Paik et al.

Regarding claim 22: The carrier head of claim 20, wherein the horizontally extending section has a smaller thickness than the vertically extending section.  See Figs. 1 and 6 of Paik et al.

Regarding claim 23:	The carrier head of claim 15, wherein each of the flaps has a thickness smaller than a thickness of the main portion.  Figs. 1 and 6 of Paik et al.

Regarding claim 24: The carrier head of claim 23, wherein the annular outer portion 520 comprises a body having a thickness greater than a thickness of the main portion 510 see col. 7 lines 10-21 of Paik et al.  

Regarding claim 25: The carrier head of claim 15, comprising a notch (580/590) in an interior surface of the body of the annular outer portion at a junction of the body and the main portion.  See col. 7 lines 1-8 and see Figs. 1 and 6 of Paik et al.

Regarding claim 26: The carrier head of claim 25, comprising an annular recess 532/562 in an outer surface of the body between a lower edge and an upper edge of the body.  See Figs. 4-6



Regarding claim 28: The carrier head of claim 27, wherein the outer surface of the body between the recess 532/562 and the upper edge is a single vertical surface.  See Figs. 4-6 of Paik et al.

Regarding claim 29: The carrier head of claim 27, wherein the outer surface of the body between the recess 522/532/562 and the lower edge is laterally aligned with the outer surface of the body between the recess and the upper edge. See Figs. 4-6 of Paik et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al (US 2012/0034849) teaches a carrier head with a flexible membrane 500 with flaps 504, base assembly 104 see Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716